DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, Applicant recites in lines 7-12 that the light fixture generates a beam of light which has a width selected to illuminate a floor of the aisle way “and which is invisible to the plurality of patrons when viewing said stage or screen”.  Examiner finds this recitation generally unclear and vague.  It is unclear how the beam of light can “illuminate a floor of the aisle way” yet also be “invisible” to patrons.  Is the beam of light not in the visible spectrum?  Meaning is the emitted light some sort of ultraviolet or infrared light?  The specification does not appear to indicate that the radiation is in the invisible spectrum, and if it were, it would not be able to “illuminate a floor of the aisle way”.  Examiner asks Applicant to clarify or amend the claim accordingly.  Claims 2 is rejected under this provision based on its dependency on claim 1.  

Similarly regarding claim 8, Applicant recites in lines 6-10 that the light fixture generates a beam of light which has a width selected to illuminate a floor of the aisle way and which “is invisible to those patrons”.  Examiner again finds this recitation generally unclear and vague.  It is unclear how the beam of light can “illuminate a floor of the aisle way” yet also be “invisible” to patrons.  Is the beam of light not in the visible spectrum?  Meaning is the emitted light some sort of ultraviolet or infrared light?  The specification does not appear to indicate that the radiation is in the invisible spectrum, and if it were, it would not be able to “illuminate a floor of the aisle way”.  Moreover, if a patron looks up at the light fixture or down at the illuminated floor of the aisle way, is the beam of light still “invisible to those patrons”?  Examiner asks Applicant to clarify or amend the claim accordingly.  Claim 9 is rejected under this provision based on its dependency on claim 8.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2014/0016315).

Regarding claim 2, the recitation “configured to be located 30 feet or more above the aisle way” again relates to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114 (II)).  Examiner notes, however, that the light fixture apparatus in Yu is inherently capable of being employed in the manner recited.
Regarding claim 8, Yu discloses a lighting apparatus comprising: a light fixture comprising a plurality of LEDs (on substrate 112, see Figure 1 and para [0009]) and a light focusing lens 116, and the light fixture being further structured so as to generate a beam of light from the plurality of LEDs which has a width (see at least Figures 1-2 and paragraphs [0009]-[0014]).  The recitation in the preamble “configured to illuminate only aisle way of the theatre or auditorium” relates to an intended use of the apparatus, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (see MPEP 2111.02).  Examiner notes, however, that the light fixture apparatus in Yu is inherently capable of being employed in the manner recited.  Moreover, the recitations within the body of claim that the light fixture is “configured to mount at a ceiling level of an auditorium or theatre” and “selected to illuminate a floor of an aisle way from said ceiling level and, which, when disposed between a plurality of patrons seated closest to the aisle way and viewing a stage or screen located in a front of the auditorium or in a front of the theatre, 
Regarding claim 9, the recitation “configured to be located 30 feet or more above the aisle way; to illuminate an aisle way floor which is between three and five feet in width; and to provide light to the floor which is at a level of .25 foot candles or less” again relates to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114 (II)).  Examiner notes, however, that the light fixture apparatus in Yu is inherently capable of being employed in the manner recited.
Regarding claim 10, Yu discloses a light fixture apparatus comprising: a plurality of LEDs (on substrate 112, see Figure 1 and para [0009])); a surface (surface of 114 which can be aluminum, see para [0009]) located above the LEDs which is continuous and opaque with the exception of a plurality of apertures (see Figure 1 and para [0009]) located in the surface and a plurality of baffles 118 each positioned to project vertically from the surface; each aperture being disposed between a pair of vertical baffles 118 and over a respective one of the LEDs such that light from each LED passes through its respective aperture; a lens 116 disposed above the plurality of apertures and the plurality of LEDs; wherein the lens is configured to focus the light generated by the plurality of LEDs and wherein the plurality of vertical baffles 118 are configured to limit 
Regarding claim 11, as best understood by Examiner, the recitation “configured such that said beam is invisible to said patrons when viewing said screen or stage” again relates to the manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114 (II)).  Examiner notes, however, that the light fixture apparatus in Yu is inherently capable of being employed in the manner recited.

Regarding claim 13, the row in Yu is a linear row (see at least Figure 1).  
Regarding claim 14, the recitation that the lighting fixture is “located at a ceiling of the theatre or auditorium” again relates to the manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114 (II)).  Examiner notes, however, that the light fixture apparatus in Yu is inherently capable of being employed in the manner recited.   
Regarding claim 15, the recitation “configured to be located 30 feet or more above the aisle way” again relates to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114 (II)).  Examiner notes, however, that the light fixture apparatus in Yu is inherently capable of being employed in the manner recited.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875